DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-28-22.
Claims 1, 10-13 and 20 are amended.
Claims 2-3 are canceled.

Allowable Subject Matter	
Claims 1 and 4-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 4-9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a contact pad disposed on at least one side surface of the plurality of side surfaces, the contact pad comprising: a first conductive layer, wherein the first conductive layer is disposed on an external surface of the at least one side surface of the memory card body and configured to electrically couple to a memory card reader; a second conductive layer that is disposed within the memory card body and is electrically coupled to a ground, and wherein the second conductive layer is not electrically coupled with the first conductive layer; and an insulating layer disposed between the first conductive layer and the second conductive layer.
Claims 10-19 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 10 in combination as claimed, including:
a plurality of contact pads disposed on at least one side surface of the plurality of side surfaces, the contact pad comprising alternating layers of a conductive material and an insulating material, wherein at a first layer of the alternating layers is not electrically coupled to a second conductive layer of the alternating layers, and wherein the second conductive layer is electrically coupled to a ground; a memory stack comprising a plurality of integrated circuit dies; and a controller configured to transmit data to and receive data from the plurality of integrated circuit dies.
Claim 20 allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 20 in combination as claimed, including:
means for electrical communication with a computing device, wherein the means for electrical communication is disposed on at least one side surface of the plurality of side surfaces, the means for electrical communication comprising: a first conductive layer, wherein the first conductive layer is disposed on an external surface of one of the plurality of side surfaces and is configured to electrically couple to a memory card reader; a second conductive layer that is disposed within the means for housing and is electrically coupled to a ground, and wherein the second conductive layer is not electrically coupled with the first conductive layer; and an insulating layer disposed between the first conductive layer and the second conductive layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 10, 20 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848